IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00104-CV

       IN THE INTEREST OF JU.D., JO.D., AND JI.D., CHILDREN




                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. DC-19-49307


                           MEMORANDUM OPINION


       Appellant appeals the trial court’s Order of Termination signed on January 22,

2020. In a letter dated March 23, 2020, the Clerk of this Court notified appellant that the

appeal was subject to dismissal because it appeared the notice of appeal was untimely.

Appellant was further informed that because the trial court’s Order of Termination was

signed on January 22, 2020, and an appeal in a parental rights termination case is

governed by the rules of appellate procedure for accelerated appeals, the notice of appeal

was due February 11, 2020. See TEX. R. APP. P. 26.1(b); 28.4(a)(1). Appellant’s notice of

appeal was not filed until March 18, 2020.
        In the same letter, appellant was also warned that the Court would dismiss the

appeal without further notification unless, within 14 days from the date of the letter, a

response was filed showing grounds for continuing the appeal.             Appellant timely

responded but did not show grounds for continuing the appeal. The primary argument

made by appellant is that counsel was not notified of his appointment as appellate

counsel for appellant until it was too late to timely file a notice of appeal. Appellant has,

however, provided no authority or argument that would authorize the late filed notice of

appeal to invoke our appellate jurisdiction in this proceeding.

        Accordingly, this appeal is dismissed for want of jurisdiction.



                                                       TOM GRAY
                                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 15, 2020
[CV06]




In the Interest of Ju.D., Jo.D., and Ji.D., Children                                   Page 2